Judgment convicting defendant of violation of section 392 of the Vehicle and Traffic Law, unanimously modified, on the law, to the extent of limiting the sentence to a fine of $100 and imprisonment for 30 days, and, as so modified, affirmed. (Vehicle and Traffic Law, § 1801.) In the event of default in the payment of the fine, defendant is to be imprisoned one day for every dollar unpaid. (Code Grim. Pro., § 484.) The plea of guilty to a violation of section 392, not the crime or a derivative thereof charged in the indictment, was not improper. (People v. Griffin, 7 N Y 2d 511, 516.) Concur — Breitel, J. P., Valente, McNally, Stevens and Steuer, JJ.